Case: 12-12411    Date Filed: 02/08/2013   Page: 1 of 2

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12411
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:11-cr-60293-DMM-3



UNITED STATES OF AMERICA,

                                                         Plaintiff - Appellee,

                                      versus

RANDERSON RODRIGUEZ-RODRIGUEZ,

                                                         Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (February 8, 2013)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Michael G. Smith, appointed counsel for Randerson Rodriguez-Rodriguez,

has moved to withdraw from further representation of the appellant and filed a
              Case: 12-12411     Date Filed: 02/08/2013   Page: 2 of 2

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Rodriguez-Rodriguez’s convictions and sentences are AFFIRMED.




                                          2